—Appeal from a judgment of the County Court of Ulster County (Vogt, J.), rendered August 8, 1991, convicting defendant upon his plea of guilty of the crime of escape in the first degree.
Defendant contends that County Court should have granted him a hearing pursuant to CPL 400.21 (5) to challenge the constitutionality of a prior felony conviction on the grounds that his right to remain silent had been violated and his attorney had failed to pursue the error. Given that defendant did not dispute that he had raised and litigated the identical issues on his direct appeal of that conviction and that those issues had been resolved against him, we find that County Court did not err in denying defendant a hearing (see, People v Di Giacomo, 96 AD2d 1127). We have considered defendant’s other contentions and find them to be without merit.
Levine, J. P., Mercure, Mahoney, Casey and Harvey, JJ., concur. Ordered that the judgment is affirmed.